 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. EVANS,                              Case No. 1:18-cv-00440-DAD-BAM
12                       Plaintiff,                  ORDER STRIKING PLAINTIFF’S UNSIGNED
                                                     MOTION FOR DISCOVERY
13           v.
14                                                   (Doc. No. 14.)
      LISA CARLOCK, et al.,
15                       Defendants.
16

17          Plaintiff Richard A. Evans (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On May 6, 2019, Plaintiff filed a motion for discovery requesting that the Court issue an

20   order “to Obtain [Plaintiff’s] Personal Laptop[,]” which he contends is currently in the custody of

21   the Suisun City Police Department, in order to obtain evidence to assist Plaintiff in prosecuting this

22   case. (Doc. No. 14.) However, the motion is not signed. Each document submitted for filing must

23   be signed by the filing party pursuant to Federal Rule of Civil Procedure 11(a) and Local Rule

24   131(b). Unsigned filings cannot be considered by the Court, and therefore the filing will be

25   stricken. Fed. R. Civ. P. 11(a); Local Rule 131.

26          To the extent Plaintiff intends to resubmit a signed motion for discovery that complies with

27   the Federal Rules of Civil Procedure and the Local Rules, the Court further cautions Plaintiff that

28   motions for discovery are premature. The Court has screened Plaintiff’s complaint and determined
                                                        1
 1   that it is subject to dismissal. (Doc. No. 4.) The Court’s findings and recommendation of dismissal

 2   have been submitted to the United States District Judge assigned to this case pursuant to the

 3   provisions of 28 U.S.C. § 636(b)(1) and are currently pending review. (Id.) The complaint has not

 4   been ordered served, no defendants have appeared, and discovery has not been opened.

 5          Accordingly, it is HEREBY ORDERED that Plaintiff’s Motion for Discovery filed May 6,

 6   2019 (Doc. No. 14) is STRICKEN from the record for lack of signature.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     May 10, 2019                              /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
